Citation Nr: 0715459	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
changes of the lumbar spine.

2.  Entitlement to service connection for T-12 compression 
fracture secondary to service-connected left knee 
chondromalacia with arthritis and meniscal tear.

3.  Entitlement to service connection for degenerative 
changes C5-6 and C6-7 secondary to service-connected left 
knee chondromalacia with arthritis and meniscal tear.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for left hip disability 
as secondary to service-connected left knee chondromalacia 
with arthritis and meniscal tear.

6.  Entitlement to an increased rating for left shoulder 
dislocation, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for peptic ulcer 
disease rated as 10 percent disabling prior to and as 20 
percent disabling from February 15, 2005. 

9.  Entitlement to an increased rating for left knee 
chondromalacia with arthritis and meniscal tear, currently 
evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for right knee 
chondromalacia with arthritis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959 and from March 1959 to April 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The reopened claim for service connection for lumbar spine 
disability, and the issues of service connection for left hip 
disability and increased ratings for right and left knee 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for degenerative changes 
of the lumbar spine in March 1989 and notified the veteran of 
its decision.  

2.  Since then, evidence which relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
submitted.

3.  The veteran's service-connected left knee disability 
caused T-12 compression fracture disability.

4.  Left ankle disability is not shown.

5.  The veteran's service-connected left knee disability did 
not cause degenerative changes C5-6 and C6-7.

6.  The veteran does not have dislocation or nonunion of the 
left clavicle or scapula or motion of the left arm limited to 
the shoulder level.

7.  Left ear hearing loss is at level VII and right ear 
hearing loss is at level II.

8.  Moderate duodenal ulcer disability is not shown prior to 
February 15, 2005 and moderately severe duodenal ulcer 
disability is not shown from February 15, 2005. 


CONCLUSIONS OF LAW

1.  The March 1989 RO decision denying service connection for 
degenerative changes of the lumbar spine is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  As new and material evidence has been received, the claim 
for service connection for lumbar spine disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A T-12 compression fracture disability was proximately 
due or the result of service-connected left knee 
chondromalacia with arthritis and meniscal tear disability.  
38 C.F.R. § 3.310 (2006).

4.  Degenerative changes C5-6 and C6-7 were not proximately 
due to or the result of service-connected left knee 
disability.  38 C.F.R. § 3.310 (2006).

5.  Left ankle disability was not incurred or aggravated in 
service or proximately due to or the result of 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for left shoulder dislocation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.40, 4.45, Diagnostic Code 5203 (2006).

7.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 6100 (2006).

8.  The criteria for a disability rating in excess of 10 
percent prior to or 20 percent from February 15, 2005 for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 
7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the claims which have been denied, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


I.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  Secondary service 
connection can be granted for disability to the extent that 
it is chronically made worse/aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

A lay assertion as to causation is not competent when the 
assertion is one which would require medical expertise to 
render.  A layperson is not competent to render medical 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Degenerative changes of the lumbar spine.

This disability claim was previously denied by the RO in 
March 1989.  The veteran was notified of the decision and of 
his right to appeal at the time, and he did not appeal.  The 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The veteran applied to reopen in February 2003.  Therefore, 
new 38 C.F.R. § 3.156 (2006) applies.  The RO denied the 
claim in December 2003 and the current appeal stems from this 
denial. 

To reopen, new and material evidence must be received.  
38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that new and material evidence is evidence which 
makes up for an evidentiary deficiency in existence at the 
time of the prior decision.  

At the time of the March 1989 rating decision, service 
medical records had shown complaint of a backache in October 
1959.  On service discharge examination in April 1974, 
however, the veteran's spine was clinically normal.  The 
first diagnosis of a chronic lumbar spine disorder was made 
in October 1988, when X-rays showed degenerative changes.  
The examiner diagnosed status post auto wreck while in the 
military, with minimal residuals of trauma to the lumbar 
spine.  However, service medical records did not show a 
lumbar spine injury in a motor vehicle accident.  The first 
claim of this had been in an August 1988 statement from the 
veteran.  There had been a motor vehicle accident in April 
1956, but the complaints were of shoulder problems.  The 
backache the veteran was treated for in November 1959 had 
been in the setting of a history of nausea, sweating and 
vomiting a month earlier, followed by burning and hematuria, 
a current presentation of left flank pain, and a suspicion of 
pyelonephropathy.

With his application to reopen, the veteran submitted 
December 1994 competent medical evidence from Dr. 
Knickerbocker to the effect that the veteran's lower back 
pain may very well be related to his knees, particularly if 
the discomfort in his knees is causing a change in his normal 
gait.  This is new and material evidence since nexus 
previously was concluded to be unestablished and must be 
established, and this evidence tends to establish nexus to 
service-connected disabilities.  38 C.F.R. § 3.156.  Under 
38 C.F.R. §  3.310, disability which is proximately due to or 
is the result of a service-connected disease or injury shall 
be service-connected, and secondary service connection can be 
granted for disability to the extent that it is chronically 
made worse/aggravated by a service-connected disability).  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Although no new and material evidence has been received 
concerning direct service connection, the claim is reopened 
on the basis that new and material evidence concerning 
secondary service connection has been received.  The Court 
has recently clarified that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims, but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Thus, the single claim 
of service connection for lumbar spine disability, which 
encompasses both the theory of direct service connection and 
the theory of secondary service connection, is reopened.

Further action on this claim must be undertaken in the remand 
section of this decision.  To the extent of reopening, 
however, the claim is allowed.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

T-12 compression fracture secondary to left knee disability.

The veteran claims that this was caused by his 
service-connected left knee chondromalacia patella with 
arthritis and meniscal tear, which is rated as 10 percent 
disabling.  The veteran appealed the RO's July 2004 denial of 
this claim.

The Board finds that the veteran's service-connected left 
knee disability caused T-12 compression fracture disability.  

The veteran fell from a ladder while he was picking apples 
from a tree in July 2002.  He asserts that this was because 
his left knee gave out.  A number of individuals have vouched 
for his assertion that he fell because of his knee at that 
time.  Essentially, there is credible evidence that the 
veteran fell from the ladder in July 2002 because of his 
service-connected left knee disability.  


The evidence further shows that the veteran has a T-12 
compression fracture disability as a result of that fall.  He 
was taken to the hospital the day of the fall, and subsequent 
records from 2003 provide a reasonable basis for concluding 
that a T-12 compression fracture occurred when he fell.  The 
statement in an April 2003 private medical record that the 
veteran suffered a T-12 compression fracture that had been 
progressive on serial radiographs months after injury which 
had occurred in July 2002 is accepted.  The veteran had 
kyphoplasty at that level in April 2003.  Service connection 
should be granted.  

Degenerative changes C5-6 and C6-7.

The veteran claims service connection for this disability on 
the same basis as he claims service connection for T-12 
compression fracture; namely, as due to the fall he sustained 
as a result of his service-connected left knee disability in 
July 2002.  The veteran appeals the RO's July 2004 denial of 
this claim.

There was mid- and lower cervical spine degenerative disease 
shown on VA examination in 1988 and there is no evidence that 
the veteran currently has any degenerative changes of C5-6 
and C6-7 as a result of the fall he sustained in July 2002.  
There is no current medical evidence showing that he has any 
more disability now than he did before the July 2002 
accident.  Additionally, there were no cervical spine 
complaints at the time of the treatment in July 2002 
following the accident.  There was a private showing of 
cervical spine degenerative changes at C5-6, 6-7 in December 
2003, but there is no indication in any competent medical 
evidence that any of this is related to the accident which 
occurred in July 2003.  Service connection is not warranted.  

Left ankle disability.

The veteran stated in July 2004 that he has left ankle 
disability secondary to his service-connected left knee 
disability and has appealed the RO's November 2004 denial of 
service connection for left ankle disability.  Service 
medical records including the discharge report are silent for 
reference to left ankle problems or diagnosis.  Additionally, 
there is no current diagnosis of a left ankle disability.  
Service connection is not warranted, either on a direct or 
secondary basis.  The existence of a current disability is 
the cornerstone of a service connection claim.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  

II.  Higher ratings.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

All pertinent rating codes are being considered and it is 
presumed the veteran is seeking the highest rating, even 
though some of his ratings were increased in decisions 
currently on appeal.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc); AB v. Brown, 6 Vet.App. 35 (1993). 

Left shoulder dislocation.

The veteran subluxed the head of his left humerus or contused 
his left shoulder in April 1956 and then it was manipulated.  
The veteran appealed for a higher rating from the RO's 
September 2003 decision which increased his disability rating 
for left shoulder dislocation from noncompensable to 10 
percent.  

This disorder is rated under Diagnostic Code 5203.  For a 
higher rating to be assigned under DC 5203, the veteran would 
have to have impairment of the clavicle or scapula with 
either dislocation of the clavicle or scapula or nonunion of 
the clavicle or scapula.  He has none of these.  The VA 
examination in 2003 indicated that there was no evidence of 
dislocation.  Moreover, the shoulders were symmetrical in 
appearance.  Other codes will be considered.  DC 5201 does 
not assist.  Motion to the shoulder level would have to be 
shown for a 20 percent rating to be assigned under DC 5201.  
The veteran had amply more motion than to the shoulder level 
on VA examination in 2003.  See 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, Plate I (2006).  DC 5200 does not assist as 
scapulohumeral articulation ankylosis, which would have to be 
shown for a higher rating, is not present.  DC 5202 does not 
assist, as humeral head loss, nonunion, and fibrous union are 
not present, and because the veteran does not have recurrent 
dislocation of the scapulohumeral joint or malunion.  An 
increased rating is not warranted.

Bilateral hearing loss.

The veteran appealed for a higher rating from the RO's 
September 2003 decision that increased his disability rating 
for bilateral hearing loss from noncompensable to 10 percent.  

There was a VA examination in May 2003.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
85
80
65
LEFT
50
80
85
95
78

Speech audiometry using the CNC word list revealed speech 
recognition scores of 92 percent in the right ear and of 64 
percent in the left ear.

Application of 38 C.F.R. § 4.85 to this data produces a left 
ear level VII and a right ear level II numeric designation 
under Table VI.  Table VII indicates to assign a 10 percent 
rating under these circumstances.  Table VIIa cannot be used 
since the requirements of 38 C.F.R. § 4.85(c) are not met and 
because an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 is not depicted by the 
audiometry.  Section 4.86 does not apply since an exceptional 
pattern of hearing impairment as defined therein is not 
demonstrated.  In light of the above, a higher schedular 
rating is not warranted.  


The veteran reported to a VA audiologist in October 2003 that 
this disability caused him to sell a rafting business which 
he had had, due to difficulty communicating with customers 
over the phone.  However, he is not currently performing that 
type of work and he has not presented evidence to show how 
his service-connected hearing loss would markedly interfere 
with his employment.  Moreover, there are October 2003 and 
August 2004 VA medical records showing that he was advised 
about health care through telephone conversations, and 
neither these records nor other records of examination and 
treatment report communication difficulties due to hearing 
loss.  The Board concludes that the evidence does not show 
that the service-connected disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Referral for an extraschedular evaluation is 
not warranted.

Peptic ulcer disease 

The claim was filed in February 2003.  The RO denied a rating 
higher than 10 percent for this disability in September 2003, 
and the veteran appealed.  In July 2005, the RO increased the 
rating to 20 percent, from February 15, 2005.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, duodenal ulcer 
disease, severe, manifested by pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  A moderately severe ulcer 
manifested by symptoms less than "severe" but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 40 
percent rating.  Moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations warrants a 20 percent rating.  

For the period prior to February 15, 2005, a rating higher 
than 10 percent is not warranted as a moderate duodenal ulcer 
is not shown.  At the May 2003 VA examination, the veteran 
had no complaints of nausea, vomiting, hematemesis, melena, 
weight loss, or appetite loss.  He indicated that he had not 
had any recurrence of gastric ulcer disease and that in 
general, his symptoms were well controlled with Rabeprazole.  
Additionally, he was 70 inches tall and 180 pounds.  He had 
been at a stable weight in the past 3 years.  His abdomen was 
obese, and stool was guaiac negative.  Laboratory studies 
indicated that there was no evidence of anemia and an upper 
gastrointestinal series showed no evidence of inflammatory 
process or gastric ulcer disease.  There was only mild reflux 
and only a small persistent deformity of the duodenal bulb 
consistent with old ulcerative scarring.  

For the period since February 15, 2005, a rating higher than 
20 percent is not warranted as moderately severe duodenal 
ulcer is not shown.  The February 15, 2005 report indicates 
that there was no history of anemia and that the veteran's 
weight was again 180 pounds.  Incapacitating episodes were 
not reported then or since then and in September 2005 the 
veteran was on a diet for duodenal ulcer and weighed 158 
pounds and had no pallor.  His abdomen was soft and 
nontender.  He weighed 164 pounds on VA evaluation in October 
2005 and in December 2005, he reported that he had lost 
weight due to hernia and gallbladder disorders.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In an April 2003 
letter, the RO provided the requisite notification for the 
back, left shoulder, bilateral hearing loss, and peptic ulcer 
disease claims.  Because the claim for service connection for 
back disability has been reopened, any deficiencies related 
to the notice requirements of Kent v. Nicholson, 20 Vet. App. 
1 (2006), would be harmless.  In August and September 2004 
letters, the RO provided the requisite notification for the 
left ankle and cervical spine claims, respectively.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in June 2004 and 
April 2005 statements of the case.  

Adequate notice preceded the adjudication of the left 
shoulder, bilateral hearing loss, peptic ulcer disease, and 
left ankle claims.  The veteran did not receive all necessary 
notice prior to the initial adjudication of the lumbar or 
cervical spine claims, but the lack of such a pre-decision 
notice is not prejudicial as notice was given prior to the 
last RO adjudication.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
cervical spine and left ankle service connection claims are 
harmless, as service connection has been denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
the notice concerning the T12 fracture are harmless, as 
service connection has been granted for this disability.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements, and VA examined the veteran for his left shoulder 
and hearing loss claims.  Concerning the cervical spine 
claim, the evidence does not show that the cervical spine was 
injured in July 2002 or that there is now additional 
disability.  Concerning the left ankle claim, there is no 
evidence of current disability or competent evidence to 
indicate that the claimed disability or symptoms may be 
associated with service or a service-connected disability.  
Therefore, the Board concludes that examination for these 
claimed disabilities is not necessary to decide these claims.  
Concerning the claims for increased ratings for the left 
shoulder, ulcer, and hearing loss disabilities, there is an 
argument that new examination are needed because the most 
recent ones for those are dated in 2003.  The mere passage of 
time since an examination does not provide a basis for 
requiring another, however.  While it may be true that 
another examination is necessary if there is an allegation 
that a disability has worsened since the last examination, or 
that the last examination was not sufficiently detailed, in 
the absence of any such assertion, a remand for more 
examinations would seem to be not only pointless, but a waste 
of adjudicative and medical resources.  More is required than 
alleging merely that time has passed since an examination, 
and more is not present here.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

New and material evidence having been submitted, the claim 
for service connection for lumbar spine disability is 
reopened.  To this extent only, the claim is granted.

Service connection for T-12 compression fracture secondary to 
service-connected left knee chondromalacia with arthritis and 
meniscal tear is granted.

Service connection for degenerative changes C5-6 and C6-7 
secondary to service-connected left knee chondromalacia with 
arthritis and meniscal tear is denied.

Service connection for left ankle disability is denied.

An increased rating for left shoulder dislocation is denied.

An increased rating for bilateral hearing loss is denied.

An increased rating for peptic ulcer disease rated as 10 
percent disabling prior to and as 20 percent disabling from 
February 15, 2005 is denied. 



REMAND

Service connection for lumbar spine disability.

The claim for service connection for lumbar spine disability 
has been reopened in this decision, and prior to rendering a 
final decision on this claim, a VA examination is needed.  
The provisions of 38 C.F.R. § 3.159 indicate that a VA 
examination is necessary when evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but contains a currently diagnosed disability and 
(through paralleling its direct service connection language 
to a secondary service connection situation) establishment of 
a service-connected disability and an indication that the 
claimed disability or symptoms may be associated with the 
established service-connected disability.  

In this case, in December 2004, Dr. Knickerbocker indicated 
that sometimes the veteran's lower back bothers him, and that 
Dr. Knickerbocker felt that it could be very well related to 
the veteran's knees, particularly if the discomfort in his 
knees was causing a change in the veteran's normal gait 
pattern, yet there is not sufficient evidence to decide the 
claim.  This opinion is somewhat conditional and 
inconclusive.  Next, with the reported fall occurring in July 
2002, it appears that the veteran is claiming in February 
2003 that that fall caused lumbar spine disability, and 
clearly in January 2005 he is arguing that another fall in 
September 2004, caused by knee problems, has resulted in 
lumbar spine disability.  A VA examination with a nexus 
opinion is necessary.

Secondary service connection for left hip disability.

The veteran appealed the RO's November 2004 denial of 
secondary service connection for this disability.  He fell 
off of a ladder while picking apples from a tree in July 
2002.  The Board has concluded that the fall was caused by 
the veteran's service-connected left knee disability.  At the 
time of treatment immediately after the fall, the veteran 
complained of left hip pain.  A pelvic X-ray was negative at 
the time, and there was an impression of a pelvic contusion.  
Eventually, in March 2005, X-rays of the left hip revealed 
narrowing of the joint space and sclerosis.  No hip disorder 
is shown before the accident and the veteran asserted in July 
2004 that he had a left hip disability due to his 
service-connected left knee disability.  A VA examination 
containing an opinion as to whether there is a nexus between 
a current left hip disability and the July 2002 accident is 
necessary to resolve the claim.  Also, the veteran reported 
continuing VA treatment in May 2006.

Increased ratings for knees.

The most recent VA examination for the veteran's knees was 
conducted in May 2003.  Since then, the veteran underwent 
left knee surgery in November 2003.  A September 2005 VA 
treatment note for left knee complaints indicated that the 
veteran had seen Dr. Knickerbocker but did not want to have 
surgery yet.  In March 2005, the veteran stated that he was 
thinking about having replacements of both knees to get 
relief of his symptoms.  Records showing VA knee care since 
November 2005 are not contained in the claims folder. 

Furthermore, the veteran stated in October 2005 that his 
bilateral knee problem had been slowly progressive since the 
1960's but that it had been much more intense over the past 4 
years.  Also, the veteran remarked in September 2004 that he 
felt the VA examiner in 2003 had mistaken him for another 
veteran.  He noted that an examination with the claims folder 
was not conducted and indicated that there is clearly mis-
information in the 2003 VA examination report -- indicating 
that he jumped from airplanes.  He also states that he told 
the examiner that his knees give way.  The examination 
report, however, does not mention this.  

The Board notes that separate knee disabilities may be 
assigned separate Diagnostic rating under separate Codes.  
However, the veteran has not been told this, and the RO has 
not considered assigning ratings under Diagnostic Codes that 
rate impairment besides limitation of motion, in connection 
with the current claim.  Yet, the veteran had tears of his 
medial meniscus (see DC 5258) which were repaired in November 
2003, and his wife states that his knees repeatedly lock up.  
Before the repair, his doctor had stated that he felt the 
tears of his medial meniscus were his main problem with 
catching, giving way, and increased pain to his knee.  Also, 
there have been several instances of knee joint line 
tenderness, and testing of the medial collateral and lateral 
collateral ligaments was mildly positive at 30 degrees on the 
left on VA evaluation in October 2003.  Yet, DC 5257 -- which 
concerns knee impairment with recurrent subluxation and 
lateral instability -- has not been considered or given to 
the veteran.  Also, the veteran reported continuing VA 
treatment in May 2006.

To provide the veteran with assistance and accord the veteran 
every consideration and to ensure due process, his medical 
records and another examination should be obtained, and the 
claim should be considered claim again, this time in light of 
knee Diagnostic Codes which have not been considered.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent VA and private 
medical records since November 2005 
concerning the veteran's knee and left 
hip problems should be obtained.  

2.  An examination should be conducted 
for the veteran's service-connected 
bilateral knee disability increased 
rating claim.  All pertinent tests and 
studies should be conducted, and the 
results should be reported in detail.  
This should include but not be limited 
to right and left knee tests for range 
of motion, subluxation, and 
instability.  The examiner may comment 
on how much (e.g., none, mild, 
moderate, severe) recurrent subluxation 
or lateral instability the veteran has 
in each knee.  The claims folder should 
be made available to and thoroughly 
reviewed by the examiner.


3.  An examination should be conducted 
for the veteran's left hip and lumbar 
spine disabilities.  All pertinent 
tests and studies should be conducted, 
and the results should be reported in 
detail.  For each diagnosis involving 
the left hip and lumbar spine, the 
examiner should give an opinion with 
reasons as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that the diagnosed 
left hip or lumbar spine disability was 
caused by the veteran's fall from the 
ladder in July 2002, and for the lumbar 
spine disability, by any other fall 
claimed to have been due to the knee 
disabilities, such as the reported 
September 2004 fall.  If there is no 
left hip disability, the examiner 
should specifically indicate that there 
is none.  The claims folder should be 
made available to and reviewed by  the 
examiner.

4.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should show consideration of all 
pertinent knee Diagnostic Codes and 
provide that criteria to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


